DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 4-5, 15-17, 21-23, 48, 54, 56 and 58 are pending in the application.  Claims 2-3, 6-14, 18-20, 24-47, 49-53, 55, 57 and 59-61 are cancelled.
Priority
This application is a divisional of U.S. Patent Application No. 15/547,913, filed 08/01/2017, which is a U.S. National Stage entry of PCT/US2016/017754, filed 02/12/2016 and claims priority benefit of U.S. Provisional Patent application 62/116,038, filed 02/13/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of compound 135 as elected species for initial examination on the merits in the reply filed on 10/12/2022 is acknowledged.
As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of invention (compound 135) is free of the prior art. According to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If the search is extended and a non-elected species is not found allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. In the interest of compact prosecution, the search of the Markush-type claims has been extended to include the full genus of compounds according to formula (III) and formula (III). 
Claims 1, 4-5, 15-17, 21-23, 48, 54, 56 and 58 are currently under examination.
It has been determined that the entire scope claimed is not presently patentable.

Claim Objections
	Claims 4, 15-17 and 22 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 21 and 48 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2011/0190264 A1.
The reference discloses the compound (p. 18, Example 3) as follows:

    PNG
    media_image1.png
    369
    412
    media_image1.png
    Greyscale
, which is a compound of formula (II), where RX is
    PNG
    media_image2.png
    80
    96
    media_image2.png
    Greyscale
 (R52 is H), RN is H, R1 is independently C1alkyl, H or C3alkoxy, R2 is NRN1RN2, where RN1 is H and RN2 is R91, where R91 is phenyl substituted with S(O)2R10, where R10 is C3alkyl, X1 and X2 are CR32, where R32 is H, and X3 is N.
Claims 1, 5, 23 and 56 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2007/060595 A1 (cited by Applicants).
	The reference discloses the compound (p. 29, Example 4) as follows:


    PNG
    media_image3.png
    137
    280
    media_image3.png
    Greyscale
, which is a compound of formula (II), where RX is NRARB, RA and RB are each C1alkyl, RN is H, m is 0, R2 is NRN1RN2, RN1 is H, RN2 is C3alkyl, X1 and X2 are CR32, R32 is H, X3 is N.
	As to composition claim 56, the reference describes and claims the above compound in a pharmaceutical composition (p. 34 claim 13 entry (16).
Claims 1, 5, and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2004/108136 A1.
	The reference discloses the following compound (p. 41 of 10; final row of table) as follows:

    PNG
    media_image4.png
    145
    227
    media_image4.png
    Greyscale
, which is a compound of formula (II), where RX is NRARB, RA and RB are each C1alkyl, RN is H, m is 0, R2 is NRN1RN2, RN1 is H, RN2 is R91, R91 is phenyl substituted with S(O)2R10, where R10 is C1alkyl, X1 is N, X2 is CR32, R32 is H, and X3 is N.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/060595 A1 in view of KOCH (Journal of Medicinal Chemistry 2015 58:72-95; publication date 21 November 2014).
	US 2007/060595 A1 discloses the compound (p. 29, Example 4) as follows:

    PNG
    media_image3.png
    137
    280
    media_image3.png
    Greyscale
, which is a compound of formula (II), where RX is NRARB, RA and RB are each C1alkyl, RN is H, m is 0, R2 is NRN1RN2, RN1 is H, RN2 is C3alkyl, X1 and X2 are CR32, R32 is H, X3 is N.  The compound is an inhibitor of c-Jun N-terminal kinase (aka JNK) (Abstract; [0001], where the compound can be used as an agent for prevention and/or treatment of TNF-α-mediated diseases, including Parkinson’s disease [0252].  Koch (Abstract and throughout), in the same art area of pharmacological treatment of TNF-α-mediated diseases and disorders, teaches extensively regarding JNKs as therapeutic targets, including CNS disorders such as Parkinson’s disease (PD) (p. 72 col. 2 par. 3).  Studies in knockout mice suggest that JNK inhibitors may be preferable for treatment of PD (p. 73 col. 1 par. 1-2), and various polycyclic heterocyclic compounds have been tested in several in vitro and in vivo models of PD (p. 79 col. 1 par. 1 and Figure 10).
	It would have been obvious to a person of ordinary skill in the art at the time the current application was effectively filed to combine the teachings of US 2007/060595 A1 regarding novel JNK inhibitors and their suggested use in treating JNK-related disorders, including PD, with the teachings of Koch, which reinforces the potential usefulness of JNK inhibitors in treatment of Parkinson’s disease.  The artisan would be motivated to try any or all of the JNK inhibitors taught in US 2007/060595 A1 in treatment of PD, where in vitro and in vivo testing of compounds, including the cited compound of Example 4, is routinely accomplished using well-known enzymatic, cell-based and animal model systems of PD, with a reasonable expectation of success.
Allowable Subject Matter
	Claim 54 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625